   Case 5:20-cv-06128-EJD Document 59 Filed 11/16/20 Page 1 of 11



JEFFREY BOSSERT CLARK
Acting Assistant Attorney General
LESLEY FARBY
Assistant Branch Director
GARY FELDON, D.C. Bar No. 987142
Trial Attorney
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20044
Telephone: (202) 598-0905
Facsimile: (202) 616-8470
Email: gary.d.feldon@usdoj.gov

Attorneys for Defendant

                          IN THE UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                     SAN JOSE DIVISION


APPLE, INC., et al.                          ) Case No.: 5:20-cv-06128-EJD
                                             )
          Plaintiffs,                        ) Opposition to US Inventor’s Motion to
                                             ) Intervene
    v.                                       )
                                             ) Hon. Edward J. Davila
ANDREI IANCU, in his official capacity only, )
                                             ) Hearing Set for January 14, 2021, at 9:00 a.m.
          Defendant.                         )
                                             )




            PARTIAL OPPOSITION TO PROPOSED INTERVENORS’ MOTION TO INTERVENE
                               Case No.: 5:20-CV-06128-EJD
      Case 5:20-cv-06128-EJD Document 59 Filed 11/16/20 Page 2 of 11




                                STATEMENT OF ISSUES

1.   Whether Proposed Intervenors lack standing to assert their claim to compel rulemaking,
     thereby precluding them from intervening as of right under Federal Rule of Civil
     Procedure 24(a) or permissively under Rule 24(b).

2.   Whether Proposed Intervenors lack a significant protectable interest in the factors that the
     Director of the U.S. Patent and Trademark Office considers in exercising his discretion to
     deny petitions for inter partes review, thereby precluding them from intervening under
     Rule 24(a) to bring a claim to compel rulemaking.

3.   Whether Proposed Intervenors’ claim to compel rulemaking lacks a common legal basis
     with the existing claims in this case, thereby precluding Proposed Intervenors from
     intervening under Rule 24(b) to bring their thnew claim.




         PARTIAL OPPOSITION TO PROPOSED INTERVENORS’ MOTION TO INTERVENE
                            Case No.: 5:20-CV-06128-EJD
         Case 5:20-cv-06128-EJD Document 59 Filed 11/16/20 Page 3 of 11




       The Proposed Intervenors 1 seek as a matter of right, and in the alternative permissively,

to bring two claims: (1) a claim to set aside the Fintiv factors and (2) a claim to compel

Defendant to undertake notice-and-comment rulemaking on the appropriate factors to consider

when exercising discretion to deny inter partes review under 35 U.S.C. § 314(a). Motion to

Intervene (“Motion”), ECF No. 28. Defendant takes no position with regard to Proposed

Intervenors’ Motion insofar as it seeks intervention to assert the former claim (Count II of the
                       2
proposed complaint).       Defendant, however, strongly opposes intervention to permit Proposed

Intervenors to inject into this litigation a novel claim to compel rulemaking (Count I of the

proposed complaint). Proposed Intervenors are not eligible for intervention to assert this claim,

either as a matter of right or permissibly. See Fed. R. Civ. P. 24.

                                         BACKGROUND

        Rather than recite the extensive legal and procedural background in full again,

Defendant recounts here only the facts necessary for the Court to decide the Proposed

Intervenors’ Motion. To the extent further background would be beneficial, Defendant directs

the Court to the Background section of the Opposition to US Inventor’s TRO/PI Motion, which

Defendant incorporates by reference. EFC No. 51-1 at 1-7.

        On August 31, 2020, Plaintiffs Apple Inc., Cisco Systems, Inc., Google LLC, and Intel

Corporation (collectively, “Plaintiffs”) filed suit under the Administrative Procedure Act

(“APA”). 3 ECF No. 1. The complaint alleges that Defendant, the Director of the U.S. Patent

and Trademark Office (“Director”), violated the APA by designating as precedential two Patent

1
 “Proposed Intervenors” here means US Inventor, 360 Heros, Inc., Larry Golden, World Source
Enterprises, LLC, Dareltech LLC, Tinnus Enterprises, LLC, Clearplay, Inc., E-Watch, Inc.
2
  Defendant reserves the right to oppose those claims for other reasons, in a motion to dismiss,
motion for summary judgment, or other papers. Defendant’s non-opposition is limited to
whether Proposed Intervenors may join Count II of their proposed complaint to Plaintiffs’
existing claim to set aside the Fintiv factors on the same basis. In accordance with Local Rule 7-
3(b), a Statement of Non-Opposition is filed herewith.
3
  Plaintiffs have since amended their pleading by adding Edwards Lifesciences Corp. and
Edwards Lifesciences LLC, but have not changed the nature of their underlying claims.
Compare ECF No. 1 with ECF No. 54.

            PARTIAL OPPOSITION TO PROPOSED INTERVENORS’ MOTION TO INTERVENE
                               Case No.: 5:20-CV-06128-EJD
                                                2
         Case 5:20-cv-06128-EJD Document 59 Filed 11/16/20 Page 4 of 11




Trial and Appeal Board (“Board”) decisions laying out a non-exhaustive, non-dispositive list of

factors (the “Fintiv factors”) to consider when deciding whether to institute an inter partes

review (“IPR”) petition in light of a parallel district court proceeding. Id. ¶¶ 5, 35-42, Ex. A, Ex.

B. Plaintiffs contend that the Director could not adopt the Fintiv factors without engaging in

notice-and-comment rulemaking and that the factors themselves constitute an abuse of

discretion. Id. ¶¶ 78-91.

        Proposed Intervenors then moved to intervene in this case, both as a matter of right

under Federal Rule of Civil Procedure 24(a) and permissively under Rule 24(b). Mot. at 5-12.

Proposed Intervenors seek to assert a claim to set aside the Fintiv factors, ECF No. 28-1 ¶¶ 80-

83, and a new claim to compel notice-and-comment rulemaking defining all the relevant

considerations for discretionary denial of inter partes review, id. ¶¶ 76-79. The Director now

opposes intervention as to the new claim.

                                       LEGAL STANDARD

       “The party seeking to intervene bears the burden of showing that all the requirements for

intervention have been met.” United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir.

2004) (emphasis in original).

       Absent specific statutory authorization, an outside party has the right to intervene under

Federal Rule of Civil Procedure 24(a) only (1) upon a timely motion, (2) when the party has a

significant protectable interest in the property or transaction at issue, (3) if the outcome of the

case would practically impair the proposed intervenor’s ability to protect that interest, and (4) if

the party’s interests may not be adequately represented by the existing parties. Id.

       A court may choose to permit intervention under Federal Rule of Civil Procedure 24(b)

only (1) upon a timely motion, (2) when the party “has a claim or defense that shares with the

main action a common question of law or fact” or has a conditional statutory right to intervene,

and (3) if the party has standing to pursue its claim or defense. Beckman Indus., Inc. v. Int’l Ins.

Co., 966 F.2d 470, 473 (9th Cir. 1992).

            PARTIAL OPPOSITION TO PROPOSED INTERVENORS’ MOTION TO INTERVENE
                               Case No.: 5:20-CV-06128-EJD

                                                  3
          Case 5:20-cv-06128-EJD Document 59 Filed 11/16/20 Page 5 of 11




                                          ARGUMENT

         Proposed Intervenors lack standing to bring a claim to compel notice-and-comment

rulemaking on the relevant considerations for the exercise of Director’s discretion to institute

inter partes review under 35 U.S.C. § 314(a), so are ineligible to intervene to assert that claim.

Further, Proposed Intervenors fail to meet the other requirements of either Rule 24(a) or Rule

24(b).

I. Proposed Intervenors Lack Standing to Compel Rulemaking on the Factors for
   Discretionary Denial of Inter Partes Review.
         Rule 24 does not provide a loophole to the constitutional requirement that a party have

standing before it can invoke federal court jurisdiction. Intervening as a matter of right “to

pursue relief not requested by a plaintiff” requires standing, Town of Chester v. Laroe Estates,

Inc., 137 S. Ct. 1645, 1648 (2017), as does permissive intervention to assert any claim or

defense, Fed. R. Civ. P. 24(b). Because Proposed Intervenors lack standing to compel Defendant

to engage in notice-and-comment rulemaking with regard to the Director’s exercise of his

discretion under § 314(a), they cannot succeed on their Motion.

         As Defendant noted in the Opposition to US Inventor’s TRO/PI Motion, the Proposed

Intervenors lack standing because they assert only a procedural injury, not a concrete harm. ECF

No. 51-1 at 17-19; see Lujan v. Defenders of Wildlife, 504 U.S. 555, 573 (1992). Proposed

Intervenors assert that they have an potential harm because, unless the Court orders rulemaking,

vacating the Fintiv factors would “dramatically increas[e] the possibility of attacked patent

owners having to defend their patents in a full [America Invents Act] trial.” 4 Mot. at 9.

However, predicting how the Board would react to a possible court ruling is mere speculation


4
  Proposed Intervenor US Inventor also asserts that vacating Fintiv would require US Inventor to
perform new IPR trainings for its members. Mot. at 10. However, as Proposed Intervenors
admit, US Inventor “has a day-to-day mission of educating the public about how to deal with
[America Invents Act] trial petitions.” Id. at 8. An organization’s day-to-day operations costs do
not constitute an injury sufficient to confer standing. See Blunt v. Lower Merion Sch. Dist., 767
F.3d 247, 285-86 (3d Cir. 2014); NAACP v. City of Kyle, 626 F.3d 233, 238 (5th Cir. 2010);
Nat’l Taxpayers Union v. United States, 68 F.3d 1428, 1434 (D.C. Cir. 1995).
             PARTIAL OPPOSITION TO PROPOSED INTERVENORS’ MOTION TO INTERVENE
                                Case No.: 5:20-CV-06128-EJD

                                                 4
         Case 5:20-cv-06128-EJD Document 59 Filed 11/16/20 Page 6 of 11




and therefore insufficient to establish a concrete harm. See Lujan, 504 U.S. at 573. Moreover,

being compelled to participate in an adjudicative proceeding is not itself a concrete harm. See

FTC v. Standard Oil Co. of Cal., 449 U.S. 232, 244 (1980); Ukiah Valley Med. Ctr. v. FTC, 911

F.2d 261, 265 (9th Cir. 1990). As the Supreme Court explained, “the expense and annoyance of

litigation is part of the social burden of living under government.” Standard Oil, 449 U.S. at 244

(quoting Petroleum Exploration, Inc. v. Public Serv. Comm’n, 304 U.S. 209, 222 (1938)). Even

when the adjudicatory process is purportedly unfair, ultra vires, or otherwise improperly

instituted—none of which circumstances are even alleged here—participation in the process is

not an actionable harm. See Triangle Const. & Maint. Corp. v. Our Virgin Islands Labor Union,

425 F.3d 938, 947 (11th Cir. 2005) (mandatory arbitration); Esso Standard Oil Co. v. Cotto, 389

F.3d 212, 219-220 (1st Cir. 2004) (allegedly biased state court proceeding when judicial review

was ultimately available). The Proposed Intervenors do not have any right to avoid inter partes

review of their patents, so they have no legal right infringed by the possibility of review. See 35

U.S.C. § 314(d).

       Proposed Intervenors also lack standing because they cannot show that success on their

claim would remedy their purported injuries. Plaintiffs can only guess what the rule the Director

would promulgate if he were compelled to engage in notice-and-comment rulemaking. Rather

than remedying their grievances, setting aside the Fintiv factors could result in the Director

promulgating a regulation far more likely to lead to inter partes review, which Proposed

Intervenors contend would be worse for them. Indeed, the Director could adopt a rule that the

Board should grant all eligible IPR petitions, without regard to any of the discretionary factors

outlined in Fintiv presented in any other Board precedent. Alternatively, the Director could—but

is in no way required to—issue a regulation adopting some or all the Fintiv factors and/or other

factors. Because “[t]here is absolutely no way of knowing what [rule], if any,” the Director

would adopt if the Court sets aside the Fintiv factors, Plaintiffs cannot show that any decision by

this Court would redress their purported harms. Hoffman v. Jeffords, 175 F. Supp. 2d 49, 51, 57

            PARTIAL OPPOSITION TO PROPOSED INTERVENORS’ MOTION TO INTERVENE
                               Case No.: 5:20-CV-06128-EJD

                                                 5
         Case 5:20-cv-06128-EJD Document 59 Filed 11/16/20 Page 7 of 11




(D.D.C. 2001) (no standing for challenge to senator’s switch in political parties under state

election law because alternative policies Congress would have otherwise enacted were too

speculative to establish standing), aff’d, No. 02-5006, 2002 WL 1364311 (D.C. Cir. May 6,

2002). Proposed Intervenors therefore do not meet the redressability requirement for standing,

and their Motion fails.

II. Proposed Intervenors Cannot Meet Other Requirements for Intervention Under Either
    Rule 24(a) or 24(b).
        Even if they had standing, Proposed Intervenors would be ineligible to intervene. Proposed

Intervenors cannot intervene as a matter of right because they lack a significant protectable interest.

Moreover, Proposed Intervenors cannot rely on permissive intervention to assert their new claim

because that claim turns on the very different legal question from Plaintiffs’ existing claims.

        A. Proposed Intervenors Cannot Intervene Under Rule 24(a) Because They Have No
           Significant Protectable Interest in the Director’s Process for Deciding Whether to
           Discretionarily Deny Inter Partes Review.
        To have a right to intervene under Rule 24(a), a party seeking to intervene must have a

significant protectable interest relating to the property or transaction at issue in the case. Alisal

Water Corp., 370 F.3d at 919; see also United States v. Sprint Commc’ns, Inc., 855 F.3d 985,

991 (9th Cir. 2017) (“a significant protectable interest” must be “protected under some law” and

bear the proper relationship to plaintiff’s claims). There are two reasons why Proposed

Intervenors lack such an interest.

        First, Proposed Intervenors do not have any cognizable interest—much less a significant

and protectable interest—in the factors the Director takes into account when deciding whether to

institute an inter partes review. 5 Indeed, Congress specifically denied both IPR petitioners and

patent owners the right to judicial review of the Director’s discretionary institution decisions. 35

U.S.C. § 314(a). This preclusion extends to any “questions that are closely tied to the application

and interpretation of statutes related to the Patent Office’s decision to initiate inter partes

5
  Likewise, Proposed Intervenors lack a cognizable interest in avoiding inter partes review. See
35 U.S.C. § 314(d) (no appeal of institution of review); FTC v. Standard Oil Co. of Cal., 449
U.S. 232, 244 (1980) (participation in adjudication not legal injury).
           PARTIAL OPPOSITION TO PROPOSED INTERVENORS’ MOTION TO INTERVENE
                                 Case No.: 5:20-CV-06128-EJD

                                                   6
         Case 5:20-cv-06128-EJD Document 59 Filed 11/16/20 Page 8 of 11




review.” Thryv, Inc v. Click-To-Call Techs., LP, 140 S. Ct. 1367, 1373 (2020) (quoting Cuozzo

Speed Techs., LLC v. Lee, 136 S. Ct. 2131, 2141-42 (2016)). Absent a legal right to review of

the Director’s institution decisions, Proposed Intervenors lack a protectable interest in the factors

the Director considers in making those decisions.

        Second, any cognizable interest Proposed Intervenors had in the process for making

institution decisions would not yet be protectable because they have not exhausted their

administrative remedies. The APA confers certain procedural rights, but those rights are only

enforceable (i.e. protectable) after all administrative remedies have been exhausted. 5 U.S.C.

§ 704. Of the Proposed Intervenors, only US Inventor Inc. has filed a petition for rulemaking,

and the Director has not yet acted on that petition. ECF No. 28-1 at ¶ 9. Under the APA, a party

must file a petition for rulemaking and have it denied (actually or constructively) before that

party can file an action to compel the rulemaking. See Auer v. Robbins, 519 U.S. 452, 459

(1997); Clark v. Busey, 959 F.2d 808, 812–13 (9th Cir. 1992); see also Hyatt v. U.S. Patent &

Trademark Office, 904 F.3d 1361 (Fed. Cir. 2018). As such, none of the Proposed Intervenors

have a protectable interest in procedural rights conferred by the APA and cannot intervene as a

matter of right under Rule 24(a).

       B. Proposed Intervenors Cannot Intervene Under Rule 24(b) Because Their Claim to
          Compel Rulemaking Turns on a Different Legal Question from Plaintiffs’ Claims to
          Set Aside the Fintiv Factors.
       Absent a statute to the contrary, a party must have “a claim or defense that shares with

the main action a common question of law or fact” to be eligible to intervene permissively.

Beckman Indus., 966 F.2d at 473. The gravamen of Proposed Intervenors’ claim to compel

rulemaking is that 35 U.S.C. § 316(a)(2) obligates the Director to enact regulations setting out all

the relevant consideration to be taken into account when deciding whether to discretionarily deny

inter partes review. ECF No. 28-1 ¶¶ 62, 76-79. Plaintiffs have made clear that their claims do

not rely on this premise. ECF No. 41 (Pls.’ Br. Opp. Proposed Intervenors’ Mot. to Intervene).

Rather, Plaintiffs’ claims rely on the far more limited—but still wrong—legal contentions that

            PARTIAL OPPOSITION TO PROPOSED INTERVENORS’ MOTION TO INTERVENE
                               Case No.: 5:20-CV-06128-EJD

                                                  7
          Case 5:20-cv-06128-EJD Document 59 Filed 11/16/20 Page 9 of 11




the Fintiv factors could not be adopted without notice-and-comment rulemaking and that the

factors are arbitrary and capricious. See ECF No. 54 ¶¶ 82-95. Rule 24(b) is not intended to

permit an applicant to “inject new, unrelated issues into the pending litigation,” Arakaki v.

Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003), or to “expand the suit well beyond the scope of

the current action,” Akina v. Hawaii, 835 F.3d 1003, 1012 (9th Cir. 2016). Proposed

Intervenors’ attempt to inject their claim to compel rulemaking into this litigation therefore

cannot succeed. Moreover, introducing tangentially related legal claims would be inefficient and

disruptive of the litigation, which would weigh heavily against the Court permitting intervention

even if Proposed Intervenors’ claim to compel rulemaking met the eligibility requirements. U.S.

Commodity Futures Trading Comm’n v. Forex Liquidity LLC, 384 F. App’x 645, 647 (9th Cir.

2010).
                                         CONCLUSION

         For the foregoing reasons, the Court should deny Proposed Intervenors’ Motion with

regard to their claim to compel notice-and-comment rulemaking.


DATED: November 16, 2020                              Respectfully submitted,

                                                      JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General

                                                      LESLEY FARBY
                                                      Assistant Branch Director

                                                        /s/ Gary Feldon
                                                      GARY D. FELDON D.C. Bar #987142
                                                      Trial Attorney, Federal Programs Branch
                                                      Civil Division, U.S. Department of Justice
                                                      1100 L Street, NW
                                                      Washington, D.C. 20044
                                                      Telephone: (202) 598-0904
                                                      E-mail: gary.d.feldon@usdoj.gov
                                                      Counsel for Defendant




             PARTIAL OPPOSITION TO PROPOSED INTERVENORS’ MOTION TO INTERVENE
                                Case No.: 5:20-CV-06128-EJD

                                                 8
        Case 5:20-cv-06128-EJD Document 59 Filed 11/16/20 Page 10 of 11




                           STATEMENT OF NON-OPPOSITION

       In accordance with Local Rule 7-3(b), Defendant states that he does not oppose Proposed
Intervenors joining Plaintiffs’ pending claim. Defendant reiterates, however, that he does oppose

Proposed Intervenors asserting a claim to compel rulemaking.


                                               /s/ Gary Feldon
                                            GARY D. FELDON




                     Partial Opposition to Proposed Intervenors’ Motion to
                            Intervene Case No.: 5:20-CV-06128-EJD
        Case 5:20-cv-06128-EJD Document 59 Filed 11/16/20 Page 11 of 11




                                CERTIFICATE OF SERVICE
       I hereby certify that on November 16, 2020, I electronically filed the foregoing document

with the Clerk of the Court, using the CM/ECF system, which will send notification of such

filing to the counsel of record in this matter who are registered on the CM/ECF system.



       Executed on November 16, 2020, in Washington, D.C.



                                               /s/ Gary Feldon
                                            GARY D. FELDON




                     Partial Opposition to Proposed Intervenors’ Motion to
                            Intervene Case No.: 5:20-CV-06128-EJD
